Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 December 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Dec. 6. 92.

I have this day received yours of the 18th. November and sincerely sympathize with you on the state of dear Anne, if that can be called sympathy which proceeds from affection at first hand, for my affections had fastened on her for her own sake and not merely for yours. Still however experience (and that in your own case) has taught me that an infant is never desperate, let me beseech you not to destroy the powers of her stomach with medecine. Nature alone can re-establish infant-organs; only taking care that her efforts be not thwarted by any imprudencies of diet. I rejoice in the health of your other hope. Maria is well. Remember me affectionately to Mr. Randolph and be assured of my unceasing love for you both. Adieu my very dear Martha

Th: Jefferson

